—Judgment, Supreme Court, New York County (John A.K. Bradley, J., at hearing; Leslie Crocker Snyder, J., at plea and sentence), rendered May 11, 1990, convicting defendant, after a plea of guilty, of criminal possession of controlled substance in the second degree, and sentencing him to an indeterminate prison term of four years to life, unanimously affirmed.
Defendant’s suppression motion was appropriately denied. Since there is no ground to find the testimony of the police witnesses "patently tailored to nullify constitutional objections” (People v Miret-Gonzalez, 159 AD2d 647, 649, lv denied 76 NY2d 739), it was for the hearing court to resolve any question of credibility and its resolution will not be disturbed on appeal (see, People v Smith, 77 AD2d 544, 545-546).
The addition of one year to the minimum sentence to which defendant had agreed at plea, in light of defendant’s intentional falsification designed to conceal his substantial criminal record in South Carolina, was not, in view of the opportunity given and declined to withdraw the plea, an abuse of discretion (see, People v Walker, 187 AD2d 909, lv denied 81 NY2d 796). Concur—Murphy, P. J., Sullivan, Milonas, Kupferman and Kassal, JJ.